Case: 09-20356     Document: 00511040976          Page: 1    Date Filed: 03/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 3, 2010

                                       No. 09-20356                    Charles R. Fulbruge III
                                                                               Clerk

GWENDOLYN BYRD,

                                                   Plaintiff – Appellant
v.

COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant – Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-202


Before SMITH, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Gwendolyn Byrd applied for disability insurance benefits based on
complaints of neck and back pain, shoulder pain, and carpal tunnel syndrome.
After a hearing, an Administrative Law Judge found that Byrd had the residual
functional capacity to perform her past work and was therefore not disabled
within the meaning of the Social Security Act. The Appeals Council, after
considering additional evidence submitted by Byrd, denied relief. Byrd filed a
complaint in federal district court, and the parties consented to proceed before

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20356    Document: 00511040976      Page: 2   Date Filed: 03/03/2010

                                  No. 09-20356

a magistrate judge. The magistrate judge affirmed the Commissioner’s denial
in a lengthy opinion. Byrd appeals, arguing that the ALJ’s decision was not
supported by substantial evidence; that her waiver of counsel was invalid; and
that the ALJ failed to adequately develop the record in light of her pro se status.
      Having scrutinized the record evidence before us, we conclude that the
ALJ applied the correct legal standards and that substantial evidence supports
his decision. See Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007). Though the
ALJ appears to have given less weight to the treating physician’s opinions than
to those of the medical expert called at the hearing, “[c]onflicts of evidence are
for the Commissioner, not the courts, to resolve.” Perez v. Barnhart, 415 F.3d
457, 461 (5th Cir. 2005). Additionally, Byrd’s claim that her waiver of the right
to counsel was invalid lacks merit. The record reflects that she executed a
written waiver, and she makes no assertion to the contrary. See Castillo v.
Barnhart, 325 F.3d 550, 552 & n.4 (5th Cir. 2003). Finally, Byrd argues that the
ALJ failed to develop a proper record in light of her unrepresented status. This
argument falters because even assuming the ALJ was deficient, Byrd has not
shown that she “could and would have adduced evidence that might have altered
the result.”   Brock v. Chater, 84 F.3d 726, 728 (5th Cir. 1996) (quotation
omitted).
      Accordingly, and essentially for the reasons stated by the magistrate
judge, we AFFIRM the judgment of the district court.




                                        2